DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 7-15, the prior art does not fairly teach or suggest the anode of the first diode and the another end of the second resistor are directly connected to the second node, wherein the current control circuit comprises an error amplifier having an input terminal directly connected to the second node in combination with the limitations of claim 1. Claims 2-5 and 7-15 are allowed merely for being dependent from claim 1.
Regarding claims 6 and 16-18, the prior art does not fairly teach or suggest a current control circuit configured to generate a control current corresponding to an anode voltage of the first diode so that the current source supplies, to the first diode, a reference current corresponding to the control current in combination with the limitations of claim 6 above. Claims 16-18 are allowed merely for being dependent from claim 6.
Regarding claims 19 and 20, the prior art does not fairly teach or suggest a second resistor having one end connected to another end of the first resistor, wherein a connection between the one end of the second resistor and the another end of the first resistor is an output of the reference voltage circuit and outputs a reference voltage output of the reference voltage circuit in combination with the limitations of claim 19. Claim 20 is allowed merely for being dependent from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849